Citation Nr: 0400620	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-05 348A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel




INTRODUCTION

The appellant is a veteran who served with the Philippine 
Scouts from September 1946 to May 1947.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision of the Manila, the Republic of the 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran requested a Travel Board hearing, 
then withdrew the request in May 2003 correspondence.


FINDINGS OF FACT

1.  PTB was not manifested in service or within 3 years 
following service, and is not shown to be related to service.

2.  Ischemic heart disease was not manifested in service or 
within one year following service, and is not shown to be 
related to service.


CONCLUSIONS OF LAW

1.  Service connection for PTB is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  Service connection for ischemic heart disease is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).).  Regulations implementing the VCAA have been 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The VCAA applies in the instant case.  

The VCAA eliminated the concept of a well-grounded claim.  
That is not a concern here, as the claims were considered on 
the merits.  The VCAA also imposed notification and 
assistance duties on VA.  The United States Court of Appeals 
for Veterans Claims (Court) has provided guidance regarding 
the notification requirements of the VCAA  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Here, a March 2003 VCAA 
letter explained what was needed to establish entitlement to 
the benefit sought, informed the veteran of what was of 
record, and explained what were VA's and the veteran's 
obligations in claims development.  While the letter asked 
him to submit additional evidence within 30 days, here was 
further advised that evidence submitted within a year would 
be considered.  Under the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, __(Dec. 16, 2003)(to 
be codified at 38 U.S.C. § __), the Board may proceed with 
appellate review at this time.  VA's notification 
requirements are met.

The VCAA also mandates that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The RO requested the veteran's 
service medical records from the National Personnel Records 
Center.  A reply was received which indicated that the 
records were fire related and that no service medical records 
were on file.  VA has obtained the private medical records 
identified by the veteran.  There is no indication that any 
pertinent records remain outstanding.  Accordingly, the 
"duty to assist" requirements of the VCAA are also met.

II.  Factual Background

October 1980 documents from the Armed Forces of the 
Philippines Medical Center pertaining to the veteran reveal a 
diagnosis of coronary artery disease manifested by chest 
pains radiating to the left shoulder, and difficulty 
breathing with a positive master stress test.  The documents 
indicate that the condition started about eight years prior 
as chest pains, radiating to the left arm and shoulder with 
accompanying dizziness and easy fatigability.  

A November 1998 private statement from a physician indicates 
that the veteran had "infailure wall ischemia."

A July 1991 private medical certificate notes that the 
veteran had ischemic heart disease.

An April 1999 private "medical certificate" notes that the 
veteran had been under the physician's medical care and 
treatment from July 1982 to the present for recurrent attacks 
of hypertension, chest pains, and dizziness.

A March 2001 private medical certificate noted that the 
veteran had been under a series of medical care and treatment 
for ischemic heart disease, with hypertension, essential, 
from July to August 1991, and for pulmonary tuberculosis, 
moderately advanced, from March 1996 to July 1996, and from 
March 2001 to the present.

A May 2001 private medical certificate from Dr. V- notes 
that the veteran suffered from ischemic heart disease and 
pulmonary tuberculosis.  A June 2001 certification from the 
Republic of the Philippines Professional Regulation 
Commission indicates that Dr. V- did not appear in the 
registry books of the Board of Medicine which contained the 
names of those duly authorized to practice medicine in the 
Philippines.

A December 2001 private operative report indicated that the 
veteran underwent resection and graft replacement of the left 
iliac artery due to aneurysm.  Subsequent medical affidavits 
reflect that the veteran has been treated for, and is 
disabled by diseases which include both cardiovascular/heart 
disease and pulmonary diseases.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Service connection for pulmonary tuberculosis may 
be granted if it is manifested to a compensable degree within 
three years following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection for cardiovascular-renal disease, 
including hypertension, may be granted if it is manifested to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

IV.  Analysis

a.  Pulmonary tuberculosis

In order to warrant service connection, the evidence must 
show a disability, a disease or injury in service, and a link 
between the disability and the disease or injury in service.  
38 C.F.R. § 3.303.  See Hickson v. West, 12 Vet. App. 247 
(1999).  As noted regarding PTB, incurrence in service may be 
established on a presumptive basis if the disability became 
manifested, to a compensable degree, in the 3 year 
postservice presumptive period.  Here, the evidence of record 
reflects treatment PTB beginning in March 1996.  
Consequently, current disability is reasonably established.  
However, there is no competent evidence of PTB being present 
during recognized active service (from 1946 to 1949) or 
within the three year presumptive period following separation 
from service.  And there is no competent evidence linking any 
current PTB to service.  Consequently, two of the threshold 
requirements that must be met to establish service connection 
are not satisfied.  The preponderance of the evidence is 
against this claim, and it must be denied.





b.  Ischemic heart disease

Medical evidence establishes that cardiovascular disability, 
including ischemic heart disease, has been present since 
1980.  So with regard to this claim also, the threshold 
requirement for establishing service connection - a showing 
of current disability - is reasonably met.  However, there is 
no competent evidence that cardiovascular disability/ischemic 
heart disease was manifested in service or in the first 
postservice year, and no competent evidence relating current 
cardiovascular disability/ischemic heart disease to service.  
Once again, the two further threshold requirements of disease 
or injury in service and nexus between current disability and 
disease or injury in service are not met.  And once again the 
preponderance of the evidence is against the claim, and it 
must be denied.  


ORDER

Service connection for PTB is denied.

Service connection for ischemic heart disease is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



